Name: Commission Regulation (EEC) No 3469/89 of 16 November 1989 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 337/521 . 11 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3469/89 of 16 November 1989 amending Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1672/89 (2), and in particular Article 9 thereof, Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The combined nomenclature contained in Annex I to Council Regulation (EEC) No 2658/87 is hereby amended as follows : The following additional note is added to Chapter 7 : '2. For the purposes of CN code 071410 10 the expression "pellets of flour or meal" means pellets of which, when dispersed in water, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm, calculated on the dry matter.' Article 2 This Regulation shall enter into force on 1 January 1990. In order to ensure uniform application of the combined nomenclature, it is necessary to distinguish pellets of flour or meal of manioc from other pellets of manioc ; whereas for this purpose it is necessary to bring in an additional note to Chapter 7 of the combined nomenclature ; whereas Annex I to Regulation (EEC) No 2658/87 has to be amended accordingly ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1989 . For the Commission Christiane SCRIVENER Member of the Commission 0 OJ No L 256, 7. 9. 1987, p. 1 . V) OJ No L 169, 19. 6. 1989, p. 1 .